

115 HR 7265 IH: NASA Enhanced Use Leasing Extension Act of 2018
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7265IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Palazzo (for himself and Mr. Aderholt) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend title 51, United States Code, to extend the authority of the National Aeronautics and
			 Space Administration to enter into leases of non-excess property of the
			 Administration.
	
 1.Short titleThis Act may be cited as the NASA Enhanced Use Leasing Extension Act of 2018. 2.Extension of authority to enter into leases of non-excess property of the National Aeronautics and Space AdministrationSection 20145(g) of title 51, United States Code, is amended by striking December 31, 2018 and inserting December 31, 2019.
		